DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendments 
The Amendments to the Claims filed 04/28/2022 have been entered.  The minor informalities have been addressed by amendments and objections to claims 1 and 2 thereto are withdrawn accordingly.

Rejoinder of Withdrawn Claims
It is noted herein that applicant elected claims 1-2 and 5-6 directed to the gas refining apparatus for refining a product gas from a raw material gas in the response to the Requirement for Restriction/Election dated 11/02/2021, and all apparatus claims, except cancelled claim(s), are subsequently found allowable. Therefore, the withdrawn process claims 3-4 and 7-8 that include all the limitations of the allowable product/apparatus clams(s) have been considered for rejoinder. The process claims 3-4 and 7-8 are considered allowable. 

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The application has been amended as follows:
Claim 1
Line 19, “second derivation line,”
 
Claim 3
Line 5, “gas, which is contained in the raw material gas;[[,]]”

Reasons for Allowance 
Applicants argument that the instant invention as is non-obvious over cited prior arts, Daisuke et al. (JP2012171851A) and/or Hirai et al. (US 4,864,071), because the cited prior art does not disclose the amended feature of “wherein the first derivation line is configured to introduce the first gas from the secondary side of the second adsorption tower into the regeneration line, and wherein the second derivation line is configured to introduce the second gas from the primary side of the second adsorption tower into the regeneration line” in the overall context of a gas refining apparatus for refining a product gas from a raw material gas containing a first gas and a second gas by a pressure swing adsorption method, instead, the Daisuke reference teaches the alleged “first derivation line” (i.e., line 110, Fig. 1) that introduces gas to the alleged “second adsorption tower” and carries the gas away from the alleged “regeneration line’ (line 109, Fig. 1), as a result, the claimed gas refining apparatus is patentably distinct from the one taught by cited prior arts (see Remarks, pages 7-10, filed 04/28/2022), is considered persuasive. 
The following is an examiner’s statement of reasons for allowance: A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-2 and 5-6. A gas refining apparatus for refining a product gas from a raw material gas containing a first gas and a second gas by a pressure swing adsorption method, 
wherein the gas refining apparatus comprises: 
a first adsorption tower having a first adsorbent for adsorbing gas other than the first gas and the second gas;
a second adsorption tower having a second adsorbent for adsorbing the second gas; 
a connection line which connects a secondary side of the first adsorption tower and a primary side of the second adsorption tower, and through which the first gas and the second gas flow; 
a first derivation line connected to a secondary side of the second adsorption tower and through which the first gas flows; 
a second derivation line connected to the primary side of the second adsorption tower and through which the second gas flows; 
a regeneration line connected to the secondary side of the first adsorption tower and through which a regeneration gas for regenerating the first adsorbent flows; and 
a suction apparatus provided in the second derivation line and configured to desorb the second gas from the second adsorbent, 
wherein the regeneration line is connected to each of the first derivation line and the second derivation line, 
wherein the first derivation line is configured to introduce the first gas from the secondary side of the second adsorption tower into the regeneration line, and 
wherein the second derivation line is configured to introduce the second gas from the primary side of the second adsorption tower into the regeneration line, is considered novel.
A closest prior art to Daisuke et al. (JP2012171851A) disclose a gas refining apparatus comprises (Fig. 1 in the original Japanese document; pages 4-7 of the English translation document for the process description): (i) a first adsorption tower (2, Fig. 1 that comprises subunits 2a, 2b, and 2c) having a first adsorbent for adsorbing gas (CO and H2O) other than the first gas and the second gas (CO2 and CH4), wherein CO2 is the first gas and CH4 is the second gas; (ii) a second adsorption tower (3, Fig. 1 that comprises subunits 3a, 3b, and cc) having a second adsorbent for adsorbing the second gas (CH4); (iii) a connection line which connects a secondary (top) side of the first adsorption tower (2, Fig. 1) and a primary (bottom) side of the second adsorption tower (3, Fig. 1) (i.e., conduit lines comprising line 104, Fig. 1 and valves that connect the top side of the first adsorption tower (2, Fig. 1) and the bottom side of the second adsorption tower (3, Fig. 1)) and through which the first gas and the second gas (CO2 and CH4) flow (the two adsorption towers are in fluid communication through the lines and valves); (iv) a first derivation line connected to the secondary (top) side of the second adsorption tower (i.e., other lines comprising line 110, Fig. 1 and valves that connect the second adsorption tower (3, Fig. 1) and the tank (5, Fig. 1) and through which the first gas flows; (v) a second derivation line connected to the primary (bottom) side of the second adsorption tower (i.e., other lines comprising line 107, Fig. 1 and valves that connect the second adsorption tower (2, Fig. 1) and the tank (5, Fig. 1) and through which the second gas flows; (vi) a regeneration line connected to the secondary (top) side of the first adsorption tower and through which a regeneration gas for regenerating the first adsorbent flows (the regeneration gas H2 are supplied from the hydrogen storage unit (5, Fig. 1) to the first adsorption tower (2, Fig. 1); (vii) a suction apparatus (pump 7, Fig. 1) provided in the second derivation line (the pump 7, Fig. 1 is in fluid communication with the lines and valves connecting the second adsorption tower (3, Fig. 1) and configured to desorb the second gas from the second adsorbent; and (viii) the regeneration line is connected to each of the first derivation line and the second derivation line (the regeneration gas H2 are supplied from the hydrogen storage unit (5, Fig. 1) to the adsorption tower 2 and 3, Fig. 1). But Daisuke does not disclose the feature of “wherein the regeneration line is connected to each of the first derivation line and the second derivation line, wherein the first derivation line is configured to introduce the first gas from the secondary side of the second adsorption tower into the regeneration line, and wherein the second derivation line is configured to introduce the second gas from the primary side of the second adsorption tower into the regeneration line” in the context of the gas refining apparatus. 
Other pertinent prior art to Hirai et al. (US 4,864,071) discloses a solid adsorbent for an unsaturated hydrocarbon comprising (a) (i) a silver or copper (I) halide or (ii) a silver or copper(I) halide and the halide of a bivalent metal, or (iii) a silver or copper(I) halide and an aluminum halide, and (b) polystyrene or a derivative thereof (Abstract). Hirai discloses this solid adsorbent can effectively adsorb an unsaturated hydrocarbon such as propylene from a gas mixture by contacting the gas mixture therewith at a tempera-ture of -40° C. to 140° C under normal pressures (cols. 17-19, Example 22-24).
The cited prior arts, alone or in combination, do not teach or suggest a gas refining apparatus including the feature of “wherein the regeneration line is connected to each of the first derivation line and the second derivation line, wherein the first derivation line is configured to introduce the first gas from the secondary side of the second adsorption tower into the regeneration line, and wherein the second derivation line is configured to introduce the second gas from the primary side of the second adsorption tower into the regeneration line”, as recited in claim 1 of claimed invention. The process of using the claimed gas refining apparatus, recited in claims 3-4 and 7-8, are considered novel. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772